Citation Nr: 1644652	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  12-00 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD).  

3.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the March 2009 (TDIU), September 2011 (heart) and December 2011 (PTSD) rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The New Orleans, Louisiana RO has assumed the role of Agency of Original Jurisdiction (AOJ).  

The Veteran testified before the Board at a February 2015 videoconference hearing.  A transcript of the hearing is of record.  

In May 2015 the Board remanded the claim to the AOJ for further development.  The requested development as to the claims adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For the period prior to September 30, 2014, and resolving all doubt in favor of the Veteran, the Veteran's PTSD is manifested by symptoms consistent with occupational and social impairment with deficiencies in most areas but not total occupational and social impairment.

2.  For the period beyond September 30, 2014, the Veteran's PTSD is manifested by symptoms consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) but not occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  

3.  Resolving doubt in favor of the Veteran, the Veteran's coronary artery disease has been productive of a workload of, at worst, greater than 5 metabolic equivalents (METs) but not greater than 7 METs resulting in dyspnea or angina, ejection fraction greater than fifty percent and without chronic congestive heart failure.

4.  The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  For the period prior to September 30, 2014, resolving doubt in favor of the Veteran, the criteria for a rating of 70 percent, but no higher, for the Veteran's PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  For the period beyond September 30, 2014, the criteria for a rating in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for an evaluation of 30 percent, but no more, for coronary artery disease have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7007 (2015).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his PTSD and CAD.  As such, statutory notice had served its purpose for these matters, and its application was no longer required.  See Dingess/Hartman, 19 Vet. App. 473, aff'd, Hartman, 483 F.3d 1311.  

For the Veteran's TDIU, VA's duty to notify was satisfied by a letter in August 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Initial increased ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In the case of an initial rating, the entire evidentiary record from the time of a Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

30 percent: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 Percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes]. 

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Factual background

The Veteran asserts entitlement to a rating in excess of 30 percent for his service connected acquired psychiatric condition.  

By way of history, the Veteran was originally granted service connection in a December 2011 RO rating decision, effective May 15, 2008.

The Veteran was afforded a VA PTSD examination in June 2008.  The Veteran was in his second marriage of three years.  He has three children.  The Veteran reported that his first wife was scared of him because he jumped in the bed and was too mean.  His first wife left him.  His current wife told him that he treated her like a child.  He did not talk to his daughters.  One daughter felt he did not treat her right.  He last worked full-time one year prior (in 2007) as a security guard for five years.  The Veteran was not receiving any type of mental health treatment including counseling or medication.  Legal issues involved domestic violence with his first wife, child abuse and a hit and run incident.  He pulled a gun on a student at school while working as a security guard.  The Veteran was able to engage in a normal range and variety of activities of daily living without interruption of his typical daily routines.  He did not report any leisure activities.  The Veteran reported that his longest job was for nearly 13 years for the post office (government) but that he was fired twice for tampering with the mail and assault of a supervisor.  With regard to employability he stated that he was disabled and cited to physical conditions.  

Upon mental status examination, it was noted that the Veteran appeared orthopedically impaired as he limped.  His thought processes were logical, coherent, and relevant.  He was articulate, verbal, well-dressed and groomed and exhibited good social skills.  He seemed intelligent and his speech was well understood.  He was oriented to time, place, person and situation.  His affect was flat and blunted.  His reasoning and funnel of general information was good.  There was no psychomotor slowing or agitation exhibited.  His verbal comprehension was good as was his concentration.  He stated that he had poor short-term and long-term memory.  His sensorium was clear.  The Veteran endorsed anxiety, depression, insomnia, anhedonia and nightmares.  He noted some head pain.  He reported having anger-control problems which were exhibited towards his wife.  He indicated homicidal thoughts but no suicidal thoughts.  He denied psychotic symptoms and none were noted.  His problem behaviors were related to his long-term patterns of anti-social and violent acting out which included tampering with mail, assaulting a supervisor and engaging in violent behavior towards others, including his wife.  The impact on social and occupational functioning was described as violent and anti-social behavior.  The Veteran did not fit the criteria for a diagnosis of PTSD.  It was notable that the Veteran had some significant credibility problems and testing revealed that the Veteran had a pattern of exaggeration.  There was no Axis I diagnosis; Axis II was high average intelligence and antisocial personality disorder.  During the interview, the Veteran was continually sarcastic, vague and evasive.   A GAF score of 70 was assigned.

In a letter received August 26, 2008, the Veteran's VA clinical coordinator submitted VA therapy treatment records for the Veteran from June to August 2008.  It was noted that the Veteran had been attending individual and group sessions for PTSD related symptoms of sleep disturbances, nightmares, homicidal thoughts, anger, trust issues, difficulty concentrating, avoidance, isolation, intrusive thoughts about the war and a depressed mood.  The Veteran reported the symptoms had been ongoing since the onset of the Vietnam War.  The Veteran was referred for an assessment for anxiety to rule out PTSD.  

In an October 25, 3008 psychology consultation which was requested to evaluate the Veteran for possible anxiety disorder or PTSD, the Veteran was diagnosed with an unspecified mental disorder (non-psychotic).  Anxiety disorder and PTSD was ruled out.  

The Veteran was afforded a VA PTSD examination in June 2009.  The Veteran reported that he was not receiving current treatment for a mental disorder.  The Veteran provided more detail regarding his legal trouble; he spent approximately two weeks in jail for hitting two kids on a bicycle.  His relationship with his current spouse was described as "not very well."  He got along with his son well but did not get along with his daughters.  He reported that he had no friends.  Leisure activities included reading the bible and newspaper and playing dominos.  Again, he detailed that he was fired from several jobs, due to wanting to physically attack a supervisor, pulling a gun on a student as a security guard and for insubordination.  The Veteran revealed a history of violence and being assaultive and social self-restriction and constriction.  The Veteran retired from work in June 2007 due to physical problems of diabetes, glaucoma, cataract, arthritis, hearing, digestive problems and a sleep disorder and psychiatric problems of PTSD.

Upon physical examination, the Veteran was casually dressed and maintained minimum personal hygiene.  Psychomotor activity was lethargic and fatigued.  Speech was hesitant, slow and impoverished.  Attitude towards the examiner was suspicious and indifferent.  Affect was inappropriate.  Mood was reported as he felt that he had a desire to kill someone.  Attention was disturbed (easily distracted and a short attention span).  He was unable to do serial 7's or spell a word forward and backward.  He was unable to grasp the concept of remembering the names of three objects and unable to recall the names of any of the objects after three trials.  He was not oriented to person, time or place.  Thought processes were illogical with looseness of associations.  Thought content included homicidal and paranoid ideation.  Delusions were persecutory, paranoid and persistent.  Judgement was that the Veteran did not understand the outcome of his behavior.  Intelligence was below average and insight was that he only partially understood that he had a problem.   He had sleep impairment with initial, middle and terminal insomnia.  The Veteran had persistent auditory and visual hallucinations.  The Veteran had inappropriate behavior, reported as wanting to kill people.  He did not interpret proverbs appropriately.  He had obsessive and ritualistic behavior as he was obsessed with wanting to kill someone.  There were no panic attacks.  He had homicidal thoughts but no suicidal thoughts.  Impulse control was poor and there were episodes of violence.  There were no problems with activities of daily living.  The Veteran revealed an excessive use of ethanol (he drank daily) and denied any history of rehabilitation.  He ambulated with difficulty.  Recent, remote and immediate memory was severely impaired.  It was noted that he was a very poor historian.  

PTSD symptoms included persistent re-experiencing of the traumatic event (recurrent and intrusive distressing recollections of the event, including images, thoughts or perceptions; recurrent distressing dreams of the event; acting or feeling as if the traumatic event were recurring; intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event; and physiological reactivity on exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event); persistent avoidance of stimuli associated with the trauma and numbness of general responsiveness (efforts to avoid thoughts, feelings or conversations associated with the trauma; efforts to avoid activities, places or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; and a restricted range of affect); and persistent symptoms of increased arousal (difficulty falling or staying asleep; irritability or outburst of anger; difficulty concentrating, and exaggerated startle response).  The disturbance caused clinically significant distress or impairment in social or occupation or other important areas of functioning and symptoms were chronic.  

The examiner found that some of the Veteran's scores were consistent with a diagnosis of PTSD and the degree of severity of PTSD symptoms was mild.  The remainder of his protocols was consistent with a psychotic disorder, a severe personality disorder.  The test results were invalid because the Veteran's self-report was inconsistent with the protocols and results.  His level of consciousness was below average, he was not alert, and he was a poor historian and was not reading at a seventh grade level.  The Veteran was diagnosed with Axis I: schizophrenia, paranoid type; PTSD, chronic, mild; excessive use of alcohol and cannabis.  The Veteran was diagnosed with Axis II: personality disorder, not otherwise specified, with prominent schizoid features and prominent narcissistic features.  A GAF score of 50 was assigned.  It was detailed that PTSD sign and symptoms resulted in deficiencies in judgment, thinking, family, relations, work, mood or school and there was a reduced reliability and productivity due to symptoms.  

The 2009 VA examiner explained that the Veteran had signs and symptoms of PTSD but also had comorbid disorders which also negatively impacted the Veteran's cognitive and psychosocial functioning.  The examiner initially detailed the extent the disorders other than PTSD were responsible for impairment in psychosocial adjustment and life quality.  In this regard, his severe personality disorder was independently responsible for impairment in psychosocial adjustment and lowered quality of life.  The ethanol dependence and cannabis excessive use was independently responsible for impairment in his quality of life and resulted in impairment in psychosocial adjustment; it made him more irritable, unable to concentrate when in withdrawal and lead to a depressed mood.  The presence of a discrete symptom set of mood signs were independently responsible for impairment in psychosocial adjustment and lowered quality of life.  His cycle of using ethanol, being depressed and using to help alleviate the mood symptoms resulted in a circular pattern which caused social withdrawal and social constriction.  

Despite an initial attempt to delineate symptoms attributable to non-service connected psychiatric conditions (including substance abuse), later in the report, the VA examiner opined that he was actually unable to do so without resort to mere speculation.  Additionally, he could not provide a separate GAF for only the effect of the service-connected disability (PTSD).  The VA examiner explained that there was no provision in the criteria which allowed for a delineation of separate GAFs for multiple Axis I and II diagnoses and it would be clinically unethical to try to separate GAFs for multiple Axis I and II diagnoses.  The disability picture is convoluted with comorbid Axis I and II diagnoses and the effect of PTSD could not be determined until the Veteran entered rehabilitation, participated in an organized aftercare program and remained abstinent for at least two years.  

The Veteran was hospitalized from July 21, 2009 to July 27, 2009  with an admitting diagnosis of a cognitive disorder not otherwise specified, a mood disorder not otherwise specified, psychosis not otherwise specified, psychosis not otherwise specified versus schizophrenia, anxiety disorder not otherwise specified versus PTSD and substance (alcohol and marijuana) abuse.  A GAF of 20 was assigned.  The discharge diagnosis was psychosis, not otherwise specified, substance abuse, PTSD (provisional), and anxiety disorder not otherwise specified.  A GAF of 55 was assigned.  

In an August 13, 2009 psychiatry discharge note, the Veteran presented in a lethargic state and fell asleep on several occasions during the interview.  He reported homicidal thoughts towards two men living in his area.  He stated that he had guns at home and was planning to shoot them.  He reported hearing voices that commanded him to kill.  The Veteran was an unreliable historian due to his mental status.  He did admit to having nightmares about Vietnam.  He admitted to regular alcohol and cannabis use.  Upon mental evaluation, the Veteran was alert and oriented times four and in no acute distress.  He was well nourished.   His hospital course was that he was admitted to a psychiatry service on a formal voluntary status.  The Veteran denied ongoing homicidal or suicidal ideation.  He had an appropriate mood and affect.  He was not noted to significantly attend to any hallucinations.  

The Veteran was assigned a 70 GAF score in August 5, 2009, August 17, 2009, September 15, 2009, February 8, 2010, October 13, 2011, November 5, 2011 VA treatment records.  

In a letter from a private primary care physician since 2008, dated September 16, 2010, it was noted that the Veterans most significant diagnoses is PTSD.  It was very difficult for the Veteran to maintain employment as secondary to his condition.  

The Veteran was most recently afforded a VA PTSD examination in September 2014.  The VA examiner highlighted findings from the Veteran's medical history.   The Veteran was married and lived with his wife.  They were doing "so-so" and avoided each other.  He saw he sons at times but did not talk to his daughters.  He had occasional contact with his siblings.  He had a prior marriage from 1969 to 1970.  In recent years, he had become more involved in church and other prosocial activities, though his record reflected a clear history of antisocial behaviors.  While he went to church and bible study he said he did not socialize much there.  Despite his involvement, he expressed a number of overtly antisocial and cynical beliefs.  He talked about homicidal thoughts and lack of concern for other and remorse for a lot of his past antisocial behaviors.  

The Veteran's education included a high school diploma, some barber schooling and a machine shop certification from a technical school.  Post service, he had 30 or more jobs.  His positions were in manufacturing, as security, as a truck driver and for the government.  The Veteran reported that he was fired from his government job because of anger outbursts.  He was fired for "interaction" from a school security job because he pulled out a gun and almost killed a kid who tried pulled a stick to hit him with.  His last job was as a school district bus driver and then transferred into security for the school and was a security coordinator.  He stayed in that job for seven years.  His health simply declined at some point and he was able to take medical retirement in 2007.  He said he functioned better at his last job because it was a school where there were limited behavioral problems from students.  The Veteran did not report missing work due to mental health problems, other than getting fired from jobs.  It appears that anger, violence and antisocial attitude and behaviors had a negative impact on his work consistency.  The Veteran reported a week long hospitalization for homicidal thought a number of years ago.  

Legal problems included a hit and run; the Veteran initially reported that he had no legal involvement.  The Veteran did not mention domestic violence charges or child abuse issues or tampering with the mail, all of which were referred to in his record.  The Veteran showed a pattern of trying to minimize his own misbehavior while over reporting symptomatology that might benefit his disability case.  It was difficult to accurately assess the Veteran's substance abuse history due to a pattern of minimization.  The Veteran was able to complete normal activities of daily living without significant impairment and was fully independent.  He went to church and bible study which seemed to contrast reports of extensive antisocial activities.  He went to the library and read the newspaper.  

Upon mental status, the Veteran was casually-dressed and well-groomed.  He was verbal and generally cooperative with the evaluation.  Rapport was somewhat difficult to establish and he appeared tense and guard.  Social skills were fair-to-poor.  Intelligence was average.  Thought process was logical, coherent, and relevant.  Affect was irritable.  Psychomotor functioning was within normal limits.  He was well oriented to time, place, person and situation.  Reasoning and judgment were fair.  Fund of general information and verbal comprehension was low average. He had difficulty with delayed recall and digit-span task.  He said he noticed problems with memory over the last couple years.  Rule out neurocognitive disorder diagnosis was considered but deferred.  Long-term memory appeared fair.

The Veteran was diagnosed with unspecified personality disorder with mixed features (prominent antisocial, paranoid and narcissistic traits), unspecified alcohol use and cannabis disorder (denied but clearly described in his history) and unspecified schizophrenia spectrum and other psychotic disorder.  The VA examiner stated it was possible to list which symptoms were attributable to each diagnosis.  The Veteran overall had occupational and social impairment with occasional decrease in work efficiency ad intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The PTSD itself and associated symptoms contribute to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to the symptoms noted below.  The Veteran's overall psychiatric symptoms include a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), impaired judgement, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, impaired impulse control (such as unprovoked irritability with periods of violence) and persistent danger of hurting self or others.  The psychiatric symptoms attributable to PTSD include a depressed mood (intermittent), anxiety and chronic sleep impairment.  It was reiterated that the remaining symptoms were attributable to his other non-service connected conditions, most prominently including the personality disorder.

In providing the opinion above, the VA examiner provided a detailed delineation of reported symptoms and presenting problems.  The examiner found the Veteran's antisocial personality disorder accounted for symptoms of excessive anger outbursts and aggression, lack of concern for the well-being of others and for the effects of his actions on others.  A sense of entitlement and some degree of narcissism were noted as well as paranoid features, all associated with his personality disorder.   The VA examiner asked what sort of mental and emotional problems the Veteran was having.  The Veteran reported sleep difficulties, he did not like noise or firecrackers (they startled him and he got angry and nervous), he did not like when people ask him if he had killed someone (though his shirt he was wearing said "kill them all, let God sort them out later."  Regardless, the Veteran had a lifelong history of anger and aggression.  As noted, the Veteran had prominent signs of antisocial personality disorder, which was becoming more quiescent in his older age, which was a common life-course pattern for this condition.  However, he continued to express antisocial beliefs and attitudes, as described.  When asked about depression, the Veteran denied significant depression but admitted to being socially withdrawn and generally less interested.  He did not describe clear panic attacks or obsessive-compulsive symptoms.  He denied any history of suicide, when asked; he said "not me, just other people" and endorsed recurring homicidal thought with no acute intent or risk to others at the time of examination.  He reported that he had been hospitalized for this before.  The examiner detailed that homicidal ideation was closely associated with his personality disorder.  The examiner described two people that he had homicidal thoughts toward, an old supervisor and a man at his former recreational center.  A diagnosis of schizophrenia was deferred but unspecified psychotic disorder was noted, which is not-service connected.   The Veteran was previously diagnosed with schizophrenia but there was a long history of noted exaggeration (see previous VA examinations) which made an accurate assessment of possible psychosis difficult.  Another confounding factor was that the Veteran showed prominent paranoid features and ingrained personality disorder.  Today, he denied any history of auditory or visual hallucinations.  He described one instance that he heard was he thought was a voice of god stating that it was not right for a man to be alone, which is why he married his current wife.  

PTSD symptoms included Criterion A: directly experiencing the traumatic event and witnessing, in person the traumatic event as they occurred to others; Criterion B: recurrent, involuntary and intrusive distressing memories of the traumatic event, recurrent distressing dreams in which the content and/or effect of the dream are related to the traumatic event; intense or prolonged psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic events, marked physiological reactions to internal or external cues that symbolized or resembled an aspect of the traumatic events; Criterion C: avoidance of or efforts to avoid distressing memories, thoughts or feelings about or closely associated with the traumatic event; Criterion D: markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others; and Criterion E: exaggerated startle response and sleep disturbances.  The duration of the symptoms listed above is more than one month and cause clinically significant distress or impairment in social, occupational or other important areas of functioning.  

The Veteran testified in February 2015 regarding psychiatric symptoms which he felt entitled him to a rating in excess of 30 percent.  Many times he had difficulty falling asleep so he got up and took a sleeping pill.  He did not like socializing, crowds or loud noises such as fireworks.  He did not like people in general, other than people from church.  He went to restaurants sometimes but not movies.  He did not like going out much due to noise and people.  He was married and he did not get along with his wife.  He had three children who did not visit much.  His son did not visit because he did not live close.  His daughter lived close but did not visit.  He contends he had problems even socializing with his own family.  He was hospitalized for a week due to homicidal thoughts toward a guy at his recreation center.  

Social security disability records reflect the Veteran receives disability benefits for a primary diagnosis of diabetes and a secondary diagnosis of hepatitis B.  

For the period prior to September 30, 2014

The Veteran contends his PTSD warrants a rating in excess of 30 percent for the entire appeal period.  

Resolving doubt in favor of the Veteran, the Board finds that for the period prior to September 30, 2014 a rating of 70 percent, but no more, is warranted.  

The Board acknowledges that the June 2009 VA examiner found that the Veteran had multiple comorbid psychiatric disorders which were noted to negatively impact the Veteran's cognitive and psychosocial functioning and some attempt was made to identify which symptoms were independently responsible for impairment in occupational and social functioning.  However, the examiner ultimately opined it could not be done without mere speculation.  As such, resolving doubt in favor of the Veteran, the Board with consider symptoms for all psychiatric conditions during this period, despite a diagnosis of PTSD that was "mild."

Symptoms which support the Veteran's 70 percent rating include, but are not limited to, occupational and social impairment with deficiencies in most areas due to such symptoms as a disturbed mood, anger outbursts, impulse control, insomnia, homicidal ideation, delusions or hallucinations, disorientation to time or place, memory loss and poor judgment.

In arriving at the determination above the Board has considered GAF scores assigned.  During this period, the scores have reflected a range of mild to serious symptoms.  

The Board finds a rating in excess of 70 percent is not warranted.  Significantly, the June 2009 VA examiner specifically indicated that the Veteran did not have total occupational and social impairment.  While the Veteran has difficulties with social relationships, the record does not demonstrate total occupational and social impairment.  The Veteran remains married and lives with his wife and has a good relationship with one child.  Leisure activities include reading the bible and newspaper and playing dominos.  The Veteran was able to maintain employment for a number of years, despite being fired from several jobs.  For example, he reported that he retired from his last security job for medical reasons, due to both physical and mental reasons.  The Veteran has remained able to perform all activities of daily living, including maintaining maintenance of minimal personal hygiene.  Despite homicidal complaints he was not deemed a persistent danger of hurting self or others.  Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that they result in no more than occupational and social impairment with deficiencies in most areas.  They do not more closely approximate the types of symptoms contemplated by a 100 percent rating or higher and therefore, a 100 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

The Board is aware that the symptoms listed under the 100 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with deficiencies in most areas.  

The Board has considered lay statements from the Veteran regarding his symptoms.  The Board finds his symptoms such as trouble sleeping, irritability, nightmares, homicidal thoughts and anger outbursts are all are contemplated by the 70 percent rating criteria.  

For the period beyond September 30, 2014

The Board finds that for the period beyond September 30, 2014 a rating in excess of 30 percent, has not been met.  

In the following analysis, the Board finds the September 2014 VA examiner's opinion highly probative.  The VA examiner specifically delineated symptoms attributable to service-connected PTSD, from non-service connected conditions of an unspecified personality disorder with mixed features and unspecified substance abuse (alcohol and cannabis).  As such, the analysis below is limited to symptoms of PTSD only.

Symptoms which support the Veteran's 30 percent rating include primarily symptoms of an intermittent depressed mood, chronic sleep impairment and anxiety.  The VA examiner detailed that the remaining symptoms of suspiciousness, mild memory loss (such as forgetting names, directions or recent events), impaired judgement, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, impaired impulse control (such as unprovoked irritability with periods of violence) and persistent danger of hurting self or others are due to his non service-connected conditions, most prominently, his personality disorder. 

There are no relevant GAF scores of record for this time period.  

The Board finds that a disability rating greater than 30 percent is not appropriate for the period because the Veteran does not have occupational and social impairment with reduced reliability, productivity, with deficiencies in most areas or total social and occupational impairment due to PTSD.  The Veteran does not have neglect of personal appearance and hygiene.  He did not suffer from panic attack more than once or week.  Long-term memory appeared fair.  His though process was logical, coherent and relevant.  He is able to conduct all activities of daily living.  He denied any history of suicide.  To the extent the Veteran has more serious symptoms reflected in higher 50, 70 and 100 percent rating criteria, such as mild memory loss (impairment of short term memory), impaired judgment (such as unprovoked irritability with periods of violence) and difficulty in establishing and maintaining effective work and social relationships (50 percent);an inability to establish and maintain effective relationship and impaired impulse control (70 percent); and a persistent danger of hurting self or others (100 percent), the September 2014 VA examiner specifically detailed that they are not due to his service-connected PTSD, as detailed above.  Accordingly, the Board concludes a rating in excess of 30 percent is not warranted.  

The Board has considered the Veteran's lay statements in making the above determination; however, the Veteran is not competent to link his psychiatric complaints to a specific diagnosis, as he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).  Therefore, while the Veteran attributes his current psychiatric symptomatology to his PTSD rather than the other non-service connected psychiatric symptoms, he is not considered medically qualified to address such a question.

CAD

The Veteran's hypertensive heart disease is rated under 38 C.F.R. § 4.104, DC 7007.  Under DC 7007, a 10 percent rating is warranted where a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  38 C.F.R. § 4.104, DC 7007. 

A 30 percent rating is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.

A 60 percent rating is warranted where there is more than one episode of acute congestive heart failure in the past year, or; a workload greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id. 

A 100 percent rating is warranted where there is chronic congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

Even if the requirements for a 30 percent rating under DC 7007 are met METs testing is required in all cases except: (1) when there is a medical contraindication, (2) when the left ventricular ejection fraction has been measured and is 50 percent or less, (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, or (4) when a 100 percent rating can be assigned on another basis.  38 C.F.R. § 4.100.


Factual background 

The Veteran asserts entitlement to a rating in excess of 10 percent for his service connected CAD.  

By way of history, the Veteran was originally granted service connection in a September 2011 RO rating decision, effective September 30, 2002.

The Veteran presented to a private emergency room March 26, 2003 with shortness of breath.  The symptom was mild in severity.  The discharge diagnosis was angina, unstable.  A March 26, 2006 electrocardiogram (EKG) was normal.  

VA treatment records show a mycoardial perfusion, rest and stress test was conducted July 9, 2007.  The impression was a mildly abnormal study demonstrating a left ventricular chamber size within normal limits, no significant ischemia or scarring and left ventricular ejection fraction of 60 percent with mild interseptal hypokinesis.  

The Veteran was afforded a VA examination in February 2008.  The Veteran was diagnosed with CAD since 2002.  Blood pressures were 132/76, 132/70 and 130/70.  The Veteran's heart had a regular rate and rhythm with no murmurs, clicks, rubs or extra sounds.  The point of maximal intensity was in the fifth intercostal space, midclavicular line.  He did have occasional shortness of breath related to his CAD.  He did not have chest pain.  

The Veteran was afforded a VA general examination in June 2008.  The Veteran was diagnosed with CAD.  Blood pressure was 118/70, 120/74 and 118/74.  Pulse was 64 and respiratory rate was 16.  The Cardiovascular examination revealed a heart with a regular rate and rhythm with no murmurs, clicks, rubs or extra sounds.  The point of maximal intensity is in the fifth intercostal space midclavicular line.  METs were estimated at 9.  Coronary artery disease was noted to prevent the Veteran from heavy duty employment but not light or sedentary duty.  

VA treatment records reflect that a myocardial perfusion, rest and stress test was conducted in May 19, 2009.  Day 1 exercise rest/stress Technetium Cardiolite study was normal.  Exercise max METs was 12.10; achieved 90% of max predicted heart rate.  There was no chest pain and ST changes were nonspecific.  Chamber size was within normal limits.  There was no significant ischemia or scarring.  Left ventricular ejection fraction (LFEV) was 66% with no significant wall motion abnormalities.  It was compared to a prior study from July 9, 2007, there was no change.  

The Veteran was hospitalized May 28, 2010 to a VA hospital for chest pain with a discharge the following day.  The Veteran reported 3-4 days of chest pain that began while at rest.  It was noted that the constant nature of the chest pain was atypical for ischemia, especially as it was not related to exertion or rest.  An associated EKG revealed sinus bradycardia and no acute ST changes.  It was summarized on May 29, 2010 that the EKG and heart labs were negative.  

The Veteran was afforded a VA heart examination in October 2010.  The Veteran complained of angina one to two times per week that was relieved by medication.  The medications provided a good response but one medication caused a headache.  He also complained of dyspnea with moderate exertion as well as fatigue and dizziness but denied syncope.  He denied myocardial infarction, congestive heart failure, and acute rheumatic heart disease, cardiac surgery such as coronary artery bypass, valvular surgery, cardiac transplantation or angioplasty.  He denied endocarditides, pericarditis, pericardial adhesions, valvular heart disease, syphilitic heart disease, arteriosclerotic heart disease, myocardial infarction, hypertensive heart disease, heart valve replacement, coronary bypass surgery, cardiac transplantation or cardiomyopathy.  The METs level given by the nuclear medicine stress test performed in 2009 at the VA medical center was a 12.10.  He denied any hyperthyroid heart disease or atrial fibrillation.  The Veteran stated that when he was employed he had problems with dyspnea.  He had worked in security and when he had to walk or run beyond a steady pace, he had extreme dyspnea with exertion and angina.  When he performed activities of daily living such as housework and yardwork, such as moving and gardening he had angina related to exertion.  

Upon physical examination, the Veteran's blood pressure was 120/80, 120/80 and 122/78.  Respirations were 16 and pulse was 56.  The chest was symmetrical with bilateral breath sounds clear to auscultation.  There were no wheezes or rales of rhonchi noted.  Heart sounds had no murmur, click, gallop or rubs noted.  The point of maximal intensity was palpated at the fourth intercostal space in the midclavicular line.  There was no jugular vein distention or carotid bruits audible.   There were no palpable lifts, thrills or heaves.  There was no objective evidence of congestive heart failure.  The Veteran's EKG from May 2010 showed sinus bradycardia.  The EKG was normal with normal ejection fraction at 60-65% and left ventricular wall motion was normal size with normal wall thickness.  A chest X-ray from May 2010 revealed a normal heart size, clear lungs and no active cardiopulmonary disease.  In a May 2009 myocardial perfusion study, the Veteran had an exercise max MET 12.10, achieved 90% of max predicted heart rate with no chest pain.  The ST changes were nonspecific.  Chamber size was within normal limits.  No significant ischemia or scarring.  Left ventricular ejection fraction was 66% with no significant wall motion abnormalities and diagnostic code was normal.  The diagnosis was no evidence of coronary ischemic heart disease from nuclear medicine stress test.  

A December 29, 2010 VA treatment record noted that the Veteran was referred for an abnormal stress test.  He complained of a six month history of tightness in his left chest and pain down his right arm with stress or exertion.  He especially felt chest pain with lifting and while mowing his yard.  The medical professional summarized a December 1, 2010 stress test.  The Veteran had an exercise max Mets of 12.5 and achieved 87% of max predicted heart rate.  The left ventricular ejection fraction was 61% with proximal septal hypokinesis of unknown etiology.  There was mild to moderate ischemia of the entire anterolateral wall and no evidence of scar.  Compared to the May 19, 2009 study, the ischemia of anterolateral wall is new, but no significant left ventricular ejection fraction change.  It was noted that EKG results had no acute changes.  An EKG from July 2009 was noted as showing an ejection fraction of 60-65 % with left ventricular wall motion and size normal.   

The Veteran was afforded a VA heart examination in May 2012.  The Veteran reported that his cardiologists recommended that he have a stent placed in his heart but that it had not yet been arranged.  The Veteran had chest pain in the center of his chest accompanied by shortness of breath.  Sometimes pain radiated into his left arm.  A week prior, he felt chest pain when he walked up the hill to his house and moving with a self-propelled mower; he sat down and the pain lasted five minutes.  The Veteran took continuous medication for the condition.  There was no history of coronary intervention, myocardial infarction, coronary bypass surgery, a heart transplant, implanted cardiac pacemaker or an automatic implantable cardioverter defibrillator.  There was no congestive heart failure.  An exercise test was conducted in December 1, 2010 and resulted in METs of 12.5.  The lowest level of activity at which the Veteran reported symptoms was angina.  The METs level was >5-7 which was consistent with activities such as golfing (without cart), moving lawn (push mower) and heavy yardwork (digging).  Diagnostic testing revealed evidence of cardiac hypertrophy or dilatation.  The most recent echocardiogram was from May 2012 with left ventricular ejection fraction of 60% with normal wall motion and thickness.  The Veteran reported that his heart condition got to the point where he was unable to carry a child, as required by work due to his lumbar spine condition so he quit, though he told another examiner he was fired.  The examiner noted that there were various versions of the Veteran's current or previous work situation from the record.  

The Veteran was afforded a VA heart examination in October 2014.  His current main symptom with doing activities that require increased physical exertion was shortness of breath.  The Veteran had never had any stents, bypass or heart catheter.  His heart was a regular rate and rhythm with no scars.  Heart rate was 70.  Respirations were clear to auscultation.  A May 2014 EKG revealed a normal sinus rhythm.  An October 2014 EKG revealed left ventricular ejection fraction of 60-65% with normal wall motion and thickness.  The right ventricle was normal in size and function.  The exercise stress test from December 2010 was summarized.  Continuous medication was required for control of the condition.  Though the Veteran did not take any particular heart medications, he took medication for blood pressure control which was known to improve the function of the heart.  There was no myocardial infarction, congestive heart failure, cardiac arrhythmia, a heart valve condition, an infectious heart condition, pericardial adhesions or jugular-venous distension.  There were no non-surgical or surgical procedures and no other hospitalizations for the treatment of the condition.   

Upon physical examination, heart rate was 70.  Rhythm was regular.  The point of maximal impact was 5th intercostal space.  Heart sounds were normal.  There was no jugular-venous distention.  Peripheral pulses were normal bilaterally.  There was trace peripheral edema bilaterally.  Blood pressure was 110/70.  There was no evidence of cardiac hypertrophy or dilatation.  The lowest level of activity at which the Veteran reported symptoms was dyspnea.  An interview-based METs test resulted in and >3-5 METs, this METs level was consistent with activities such as light yard work (weeding), mowing lawn (power more) or brisk walking (4 mph).  The METs level was not due solely to the heart condition, there were multiple factors, and it was not possible to estimate this percentage.   Other conditions affecting the condition were spondylosis of the lumbar spine and chronic obstructive pulmonary disorder (COPD), and general arthritic pain.  Given the fact that there were multiple medical conditions that affected the Veteran's METs level, the limitation in function regarding the heart should be based on the ejection fraction.  The Veteran was able to do all activities of daily living and simple home chores.  

The Veteran testified regarding heart symptoms during his February 2015 Board hearing, he reiterated that a physician suggested that he get a stint in his heart but that he was afraid of it.  He took medicine and blood pressure medicine for his heart on a daily basis.  

Analysis 

After a review of the evidence of record, the Board finds that the Veteran is entitled to an increased 30 percent rating for his CAD.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds the Veteran's coronary artery disease most closely approximates the criteria for a higher, 30 percent rating.  In support of this, the Veteran's May 2012 VA examination indicated that Veteran had a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.  Hence, the Board finds that a 30 percent rating is warranted for the Veteran's CAD.  

The Board observes that the Veteran's most recent VA examination from October 2014 found that the Veteran's METs level was greater than 3 METs but not greater than 5 METs resulting in dyspnea.  However, the VA examiner recommended that the limitation in function in regard to the heart be based on ejection fraction because the Veteran had multiple medical conditions that affected the METs level, as summarized above.  As such, the METs level from the October 2014 VA examination has not been considered in the analysis.

An initial rating higher than 30 percent is not warranted during this period as the Veteran was able to perform a workload of greater than 5 METs (exclusive of inaccurate findings from October 2014), his ejection fraction was greater than 50 percent and there was no evidence of any congestive heart failure.  Hence, an initial 30 percent rating, but no higher, for coronary artery disease is warranted for the entire claim period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.104, DC 7007.

Consideration has been given to assigning a staged rating for the Veteran's CAD, but for the reasons explained above the Board has determined that 30 percent rating is warranted for the entire period of the claim.  

The Board has considered the Veteran's statements regarding his symptoms.  However, as a lay person, he is not competent to report specific criteria such as METs, ejection fraction, and congestive heart failure, which are measured using medical tests.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). The Veteran's reported symptoms of dyspnea and angina are contemplated by the currently assigned 30 percent evaluation.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none. Accordingly, the Board finds that a rating in excess of 30 percent is not warranted. 38 C.F.R. § 4.104, DC 7005-7017.



Extraschedular consideration

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD and CAD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected PTSD and coronary artery disease.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.




TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16. 

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Evidence and analysis 

The Veteran contends that he is unemployable due to his service connected disabilities.

The Veteran is service-connected for PTSD, evaluated at 70 percent and later 30 percent disabling; coronary artery disease, evaluated at 30 percent disabling; diabetes mellitus type II, evaluated at 20 percent disabling; a low back condition, evaluated at 20 percent disabling; a left knee condition, evaluated at 10 percent disabling; bilateral lower extremity peripheral neuropathy, each extremity evaluated at 10 percent disabling; peripheral neuropathy of the bilateral upper extremities, each extremity evaluated as 10 percent disabling; bilateral hearing loss, evaluated at 10 percent disabling; tinnitus, evaluated at 10 percent disabling; erectile dysfunction, evaluated as noncompensable and hypertension evaluated as noncompensable.  His combined rating has met the threshold requirement of 38 C.F.R. § 4.16(a) for the period under consideration in this appeal.

The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(a).  

After a review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the service-connected disabilities are of sufficient severity so as to preclude substantially gainful employment.  

For the entire appeal period, the Veteran was unemployed.  The record indicates the Veteran retired in 2007 from working as a school district security officer of approximately 5 years.  For several years prior to the security position, the Veteran was a bus driver in the same school district.  As such, the Veteran has not been employed full-time since 2001.  See e.g., October 2014 VA PTSD examination and VA Form 21-8940 dated July 12, 2007, employment information received October 29, 2007 (Veteran was on sick leave since July 30, 2007).  

The record indicates that the Veteran has had over thirty jobs post-service which include but are not limited to, security work, in manufacturing, as a truck driver and bus driver, for a gas pipeline company, for a city parks and recreation department and for a state corrections facility.  It appears his most significant period of employment was 13 years for a post office.  See e.g., June 2008 VA examination, October 2014 VA PTSD examination, October 2014 diabetic peripheral neuropathy examination and VA Form 21-8940 dated July 12, 2007

The Veteran's educational history indicates that he completed high school, has a machine shop certification from a technical school and some barber schooling.  See e.g., October 2014 VA PTSD examination and VA Form 21-8940 dated July 12, 2007.

The record indicates the Veteran was granted social security administration disability benefits, effective June 26, 2007 for a primary diagnosis of diabetes (service-connected condition) and a secondary diagnosis of hepatitis B (non service-connected condition).  Although the Veteran has a primary diagnosis of diabetes and SSA found the Veteran disabled, the Board notes that diabetes was one factor of many in determining the Veteran was disabled.  The SSA found that the Veteran was not able to conduct more than sedentary work due to his progressing diabetes.   His other impairments including non service-connected asthma, glaucoma and notably obesity, rendered the Veteran unable to perform more than sedentary work.   As such, the SSA findings include multiple non service-connected conditions in their findings.  Although the SSA evidence weighing in favor of the claim, the decision is not dispositive of binding on VA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (observing that a favorable determination by SSA can be probative evidence, but is not dispositive or binding on VA since the agencies have different disability determination requirements); accord Odiorne v. Principi, 3 Vet. App. 456, 461 (1992) (holding that a disability determination by SSA is relevant to VA's own determination of entitlement to TDIU, but is not controlling on VA).

In a letter received July 13, 2010, the Veteran's private treating physician reported that he reviewed the Veteran's past medical records and that he was diagnosed with diabetes mellitus type II, hypertension and bronchitis.  One of his most significant diagnoses was PTSD.  The Veteran was most recently treated for this condition in July 2009 when he experienced psychosis.  He was followed carefully by psychiatry at a VA hospital.  It had been very difficult for the Veteran to maintain employment secondary to his condition.  In the physician's opinion, the Veteran was unemployable.  

The Board notes that the private treating physician's opinion weighs in favor of the claim as it found the Veteran was unemployable secondary to PTSD; however, the Board finds this of lesser probative value than the multiple VA examiner's opinions, particularly those from June 2008, September 2014 and August 2015, as discussed in detail below.  The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  In affording the private July 2010 opinion less probative weight than the multiple VA examination's below, the Board notes that no rationale was provided for a finding of unemployability attributable to PTSD.  Here, the letter provided a conclusory statement without a well-reasoned rationale.  

In this case, none of the VA examiners of record, discussed below, have concluded that the Veteran's service-connected disabilities impair him functionally to the point of not being able to obtain some form of substantially gainful employment. 

A May 2008 VA audiological examination found the Veteran's hearing loss should not interfere with his ability to obtain or maintain employment with very minimal functional limitations.  The type of hearing loss with hearing loss is essentially within normal limits with a mild (35 decibel) loss at 4000 hertz bilaterally.  This type of loss should not prevent the Veteran's ability to obtain or maintain employment in his most recent occupation as a clerk for the postal service. 

A VA medical examination regarding employability was provided in June 2008.  The VA examiner provided a summary of the Veteran's symptoms regarding his low back, knee, peripheral neuropathy and bilateral hearing loss, among other no-service connected conditions.  The Board notes that at the time of the examination, the Veteran was service connected for diabetes mellitus type II, peripheral neuropathy, a left knee condition and bilateral hearing loss.  The VA examiner opined that the Veteran's lumbar spine condition and heart condition did prevent the Veteran from heavy duty employment but did not prevent the Veteran from being gainfully employed for sedentary duty.  The conditions of type II diabetes mellitus, peripheral neuropathy, left knee condition, and hypertension did not prevent the Veteran from being gainfully employed for light or heavy duty.  It was the VA examiner's opinion that the Veteran's combined service connected conditions did not prevent the Veteran for sedentary duty.  

A VA psychiatric examination was provided in June 2008.  The VA examiner opined that the Veteran was not unemployable due to any sort of mental condition.  The Veteran had difficulty throughout his entire life because of his aggressive and anti-social behavior and this pattern still continued; however, this pattern was not the product of any sort of mental illness.  At the time, the Veteran reported that he was disabled with regard to unemployability due to psychical conditions stated as asthma, diabetes and heart disease.  

A VA heart examination was conducted in May 2012.  The Veteran's ischemic heart disease was noted to impact the Veteran's ability to work.  The Veteran self-reported that he got to the point to where he was unable to carry a child because of his lumbar spine condition so he quit.  He told another examiner that he was fired.  Depending on which VA examination, there were many different stories as to where the Veteran worked or is working.  

The Veteran was afforded a VA PTSD September 2014 examination which provided an opinion regarding the impact of the condition to employability.  The VA examiner stated that the Veteran's mental health issues had no bearing on whether he could complete physical versus sedentary tasks.  His source of negative PTSD symptoms themselves would not prevent him from working in most occupational settings but would likely contribute to an occasional decrease in reliability and ability to complete normal occupational tasks due to such symptoms as startle, fatigue from lack of sleep, and distraction due to intrusions.  He reported that he took a medical retirement from his last job due to various physical problems including chronic pain, diabetes and hypertension.  

VA medical opinions were provided in October 2014 regarding the impact of service-connected conditions on employment activities.  For the Veteran's diabetes mellitus type II with peripheral neuropathy, left knee condition (left medial meniscus injury), low back condition (lumbosacral sprain with advanced degenerative disc disease), each condition resulted in the Veteran being unable to obtain gainful employment in heavy duty occupations.  None of the conditions prevented gainful employment in light duty or desk-job occupations.  The examiner further stated that the Veteran's service-connected conditions rendered him unable to be gainfully employed in heavy duty occupations.  The service-connected conditions did not render the Veteran unable to be gainfully employed in light duty or desk-job occupations.  Current limitations due to diabetes mellitus type II (and complications including peripheral neuropathy) included that the Veteran would need protective foot gear if working with heavy equipment or heavy machinery.  He would also need a place to check his blood sugar if necessary.  Limitations due to the Veteran's left knee condition were in running, jogging, and lifting more than 5-60 pounds.  Limitations due to coronary artery disease included heavy lifting more than 50-60 pounds.  

The Veteran testified in support of his claim at a February 2015 Board hearing.   The Veteran's testimony was largely duplicative of information reported during VA examinations.  The Veteran provided a brief work history and difficulties with bosses.  He did get along with students pretty well at one of the schools he worked at but not others.  He was not able to hold a job.  He reported that he did not have computer skills.  

A VA medical opinion was provided in August 2015 to address employability.  The examiner opined that the Veteran's service connected conditions alone would not affect light, or sedentary gainful employment but would more than likely affect heavy duty employment.  In providing the opinion, the examiner highlighted the Veteran's work history, medical evidence from the social security administration, VA examinations from October 2014 (CAD, diabetes mellitus type II, low back, left knee, PTSD and eye) and February 2015 hearing testimony.  The examiner found that the most recent VA examinations indicated that the Veteran could be employed at light or sedentary occupations and the conditions have shown minor advancement in severity.  Further, social security administration considered non-service connected conditions such as age, obesity, hepatitis in rendering a favorable decision.  The majority of the evidence support that the Veteran's service-connected conditions would affect some type of employment but that the Veteran could obtain some gainful employment in a sedentary or light duty occupation, even if additional vocational training was required.  Exactly what the occupations are was beyond the scope of the examiner without speculation.  However, the Veteran has shown an aptitude throughout his occupational history to learn new job skills.  

The VA examinations indicate that although the Veteran may be restricted in the type of employment he obtains, it does not indicate that he would be functionally impaired to the point of being unable to obtain work at all. 

Upon review of all relevant evidence of record, the Board finds the May 2008, June 2008, May 2012, September 2014, October 2014 and August 2015 VA examinations are the most probative medical evidence of record on the matter.  The examiners reviewed the claims file, examined the Veteran (or reviewed recent examinations), and considered his assertions before rendering an opinion on the impact of the conditions on the Veteran's occupation or the impact on his daily activities.  None of the VA examiners concluded that the Veteran's service-connected disabilities precluded him from light duty or sedentary employment.  
Moreover, the examiners' opinions are consistent with the evidence of record, which shows that the Veteran graduated from high school and is able to perform sedentary work without significant limitations due solely to service-connected disabilities.  See Hatlestad, 1 Vet. App. at 164 (level of education is a factor in deciding employability).  The Board finds that the most probative medical evidence of record on the matter is against a finding that the Veteran is unemployable due to his service-connected disabilities.

The Board acknowledges the Veteran's contentions that he is unable to work due to his service-connected conditions.  However, the most probative medical evidence of record does not support these contentions.  Lay persons can attest to factual matters of which they had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Here, the Veteran described his limitations caused by his service-connected disabilities, and the Board acknowledges that his statements in that regard are competent and of some probative value.  Consequently, the Board ultimately places more weight on the May 2008, June 2008, May 2012, September 2014, October 2014 and August 2015 VA examinations regarding whether the Veteran is unemployable due solely to service-connected conditions.

In summary, the Board finds that the weight of the lay and medical evidence does not demonstrate that the Veteran is precluded from securing or following substantially gainful employment solely by reason of his service-connected disorders or that he is incapable of performing the mental and physical acts required by employment due solely to his service-connected disorders, even when his disability is assessed in the context of subjective factors such as his occupational background and level of education.  Although the VA examinations reflect that the Veteran is incapable of heavy duty work, the examinations did indicate the Veteran was capable of sedentary or light duty employment.  While the Board does not doubt that the Veteran's service-connected disabilities have a significant effect on his employability, the weight of the evidence does not support his contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  The Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated via the combined 80 percent rating which is currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

For the period from September 30, 2014, entitlement to a rating of 70 percent for PTSD, but no more, is granted, subject to the law and regulations governing the payment of monetary benefits.

For the period beyond September 30, 2014, entitlement to a rating in excess of 30 percent for PTSD is denied.

Entitlement to a rating of 30 percent for CAD, but no more, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to TDIU is denied. 


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


